Title: To George Washington from Brigadier General Jedediah Huntington, 18 June 1778
From: Huntington, Jedediah
To: Washington, George


                    
                        Camp Valley Forge June 18 1778
                    
                    I here give your Excellency my Opinion on the Sum of the Questions proposed to your Council the last Evening—the Shortness of the Time and Interruptions forbid a lengthy Deduction of the Arguments which in the Course of Information on the subject have determined me—the Mind sometimes fixes on an Opinion with pretty good  precision without being able to arrange on paper the Reasons for & against so as to show their comparative strength, I don’t, however, pretend this is the Case with me.
                    If a great Degree of Caution has marked the Tenor of your Excellencys Conduct hitherto, & you have won by Delay—no Risque should be run at this Stage of the War, when the general Complexion of our Affairs at Home & abroad is more promising than ever—One hazardous Entreprise might ruin the fair prospect.
                    The Probability of the Enemy’s marching through the Jersies & of our falling upon them to any Advantage from any Position whatever, is not strong enough to induce us to leave this Post under present Circumstances nor untill the Designs of the Enemy are more clearly ascertained.
                    In Case the Enemy begin a March through the Jersies—our whole Army ought to push to the Delaware, and there operate, or proceed to the North River by different Routes or together as Circumstances shall then dictate.
                    The sick & stores ought immediately to be disposed under the Idea of our moving to the North River. I am with submission & Respect Your Excellencys most Obedeint
                    
                        Jed. Huntington
                    
                